Case 1:19-cv-06387-DLC Document 28 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~-- eee 4
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff, 19cv6387 (DLC)

-V- : ORDER

DONALD G. BLAKSTAD and MARTHA PATRICIA
BUSTOS, :

Defendants. :
Co x

DENISE COTE, District Judge:

On September 10, 2019, this action was stayed pending
resolution of a parallel criminal case involving defendant
Blakstad. Ina letter of July 26, 2021, the Government informed
the Court that on June 28, 2021, Blakstad was found guilty
following trial. Accordingly, it is hereby

ORDERED that the stay of this action, entered on September
10, 2019, is lifted.

If TS FURTHER ORDERED that a scheduling conference shall
be held on September 24 at 10 am in Courtroom 18B, 500 Peart
Street.

Dated: New York, New York
July 30, 2021

   

NISE COTE
United States District Judge

 
